Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into as of the
date set forth on the signature page hereto (the “Effective Date”) by and
between Weatherford International Ltd., a Swiss joint-stock corporation
registered in Switzerland, Canton of Zug (the “Company”), and the individual
signing as “Executive” on the signature page hereto (the “Executive”).

W  I  T  N  E  S  S  E  T  H:

WHEREAS, the Board of Directors of the Company has previously determined that it
is in the best interests of the Company and its shareholders to retain the
Executive and to induce the employment of the Executive for the long-term
benefit of the Company; and

WHEREAS, the Company desires to continue to employ the Executive on the terms
set forth below to provide services to the Company and its Affiliated companies,
and the Executive is willing to accept such continued employment and provide
such services on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree that:

1. Certain Definitions.

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b) “Annual Bonus” shall mean the Executive’s annual bonus under the
then-current annual incentive plan of the Company and any of its Affiliated
companies.

(c) “Annual Bonus Amount” shall mean the amount of the Annual Bonus, if any,
paid or provided in any form (whether in cash, securities or any combination
thereof) by the Company or any of its Affiliated companies to or for the benefit
of the Executive for services rendered or labor performed during a fiscal year
of the Company (it being understood that if an Annual Bonus is paid in multiple
installments for a year, all such installments shall be aggregated as a single
payment for that year in determining the Annual Bonus Amount). The Executive’s
Annual Bonus Amount shall be determined by including any portion thereof that
the Executive could have received in cash or securities in lieu of (i) any
elective deferrals made by the Executive pursuant to all nonqualified deferred
compensation plans or (ii) elective contributions made on the Executive’s behalf
by the Company pursuant to a qualified cash or deferred arrangement (as defined
in section 401(k) of the Code) or pursuant to a plan maintained under section
125 of the Code.

(d) “Applicable Multiple” shall mean the number identified as such on the
signature page hereto.

(e) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(f) “Board” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

(g) “Cause” shall mean:

(i) the willful and continued failure of the Executive to substantially perform
the Executive’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness or anticipated failure after
the issuance of a Notice of Termination for Good Reason by the Executive
pursuant to Section 4(d)), after a written demand for substantial performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Executive has not substantially performed the Executive’s duties;
or

(ii) the Executive willfully engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

No act, or failure to act, on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or based upon the duly informed
advice of outside or inside counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive, and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

(h) “Change of Control” shall be deemed to have occurred if any event set forth
in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
twenty percent (20%) or more of either (A) the then outstanding registered
shares of the Company (the “Outstanding Company Registered Shares”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”), excluding any Person who becomes such a Beneficial
Owner in connection with a transaction that complies with clauses (A), (B) and
(C) of paragraph (iii) below;

(ii) individuals, who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds
(2/3) of the Incumbent Board shall be considered as though such individual was a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) the consummation of an acquisition, reorganization, reincorporation,
redomestication, merger, amalgamation, consolidation, plan or scheme of
arrangement, exchange offer, business combination or similar transaction of the
Company or any of its Subsidiaries or the sale, transfer or other disposition of
all or substantially all of the Company’s Assets (any of which a “Corporate
Transaction”), unless, following such Corporate Transaction or series of related
Corporate Transactions, as the case may be, (A) all of the individuals and
Entities who were the Beneficial Owners, respectively,

 

2



--------------------------------------------------------------------------------

of the Outstanding Company Registered Shares and Outstanding Company Voting
Securities immediately prior to such Corporate Transaction own or beneficially
own, directly or indirectly, more than sixty-six and two-thirds percent
(66-2/3%) of, respectively, the Outstanding Company Registered Shares and the
combined voting power of the Outstanding Company Voting Securities entitled to
vote generally in the election of directors (or other governing body), as the
case may be, of the Entity resulting from such Corporate Transaction (including,
without limitation, an Entity (including any new parent Entity) which as a
result of such transaction owns the Company or all or substantially all of the
Company’s Assets either directly or through one (1) or more Subsidiaries or
Entities) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Outstanding Company Registered
Shares and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any Entity resulting from such Corporate Transaction or any
employee benefit plan (or related trust) of the Company or such Entity resulting
from such Corporate Transaction) beneficially owns, directly or indirectly,
twenty percent (20%) or more of, respectively, the then outstanding shares of
common stock of the Entity resulting from such Corporate Transaction or the
combined voting power of the then outstanding voting securities of such Entity
except to the extent that such ownership existed prior to the Corporate
Transaction and (C) at least two-thirds (2/3) of the members of the board of
directors (or other governing body) of the Entity resulting from such Corporate
Transaction were members of the Incumbent Board at the time of the approval of
such Corporate Transaction; or

(iv) approval or adoption by the Board or the shareholders of the Company of a
plan or proposal which could result directly or indirectly in the liquidation,
transfer, sale or other disposal of all or substantially all of the Company’s
Assets or the dissolution of the Company, excluding any transaction that
complies with clauses (A), (B) and (C) of paragraph (iii) above.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(j) “Company” shall mean Weatherford International Ltd., a Swiss joint-stock
corporation registered in Switzerland, Canton of Zug, or any successor to
Weatherford International Ltd., including but not limited to any Entity into
which Weatherford International Ltd. is merged, consolidated or amalgamated, or
any Entity otherwise resulting from a Corporate Transaction.

(k) “Company’s Assets” shall mean the assets (of any kind) owned by the Company,
including, without limitation, the securities of the Company’s Subsidiaries and
any of the assets owned by the Company’s Subsidiaries.

(l) “Disability” shall mean the absence of the Executive from performance of the
Executive’s duties with the Company on a substantial basis for one hundred
twenty (120) calendar days as a result of incapacity due to mental or physical
illness.

(m) “Employment Period” shall mean the period commencing on the Effective Date
and ending on the third anniversary of the Effective Date; provided, however,
that commencing on the third anniversary of the Effective Date, and on each
subsequent annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Employment Period shall be automatically
extended so as to terminate one (1) year after such Renewal Date, unless at
least 120 days prior to the Renewal Date the Company shall give notice to the
Executive that the Employment Period shall not be so extended.

(n) “Entity” shall mean any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.

 

3



--------------------------------------------------------------------------------

(o) “ERP” shall mean the Weatherford International Ltd. Nonqualified Executive
Retirement Plan, as amended and restated effective December 31, 2008, as it may
be amended from time to time.

(p) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.

(q) “Good Reason” shall mean the occurrence of any of the following:

(i) the assignment to the Executive of any position, authority, duties or
responsibilities materially inconsistent with the Executive’s position
(including offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a), or any other action by the
Company or any Subsidiary which results in a material diminution in such
position, authority, duties or responsibilities (including, in connection with a
Change of Control or other Corporate Transaction in which the Company’s
registered shares may cease to be publicly traded, Executive being assigned to
any position (including offices, titles and reporting requirements), authority,
duties or responsibilities that are not at or with the ultimate parent company
engaged in the business of the successor to the Company or the corporation or
other Entity surviving or resulting from such Corporate Transaction), excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive; provided that any alteration by the Company of
Executive’s position, authority, duties or responsibilities shall not constitute
Good Reason if Executive continues to report directly to a Senior Vice President
or Vice President);

(ii) any material failure by the Company or any Subsidiary to comply with any of
the provisions of this Agreement (including, without limitation, its obligations
under Section 3(a)), other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company, or a
Subsidiary, as appropriate, promptly after receipt of notice thereof given by
the Executive;

(iii) [reserved];

(iv) any failure by the Company to comply with and satisfy Section 13(c)
(regarding assumption of this Agreement by a successor); or

(v) the Company’s giving of notice to the Executive that the Employment Period
shall not be extended.

provided, that no such event described in (i) through (iv) above shall
constitute “Good Reason” if the Company cures such event within thirty (30) days
following the Company’s receipt of a Notice of Termination asserting that such
event constitutes Good Reason; and provided, further, that no event described in
(i) through (iv) above shall constitute “Good Reason” unless the Company
receives a Notice of Termination within ninety (90) days after Executive obtains
knowledge of such event (or such longer period as Executive and the Company may
agree to allow for reasonable investigation and remedy of such event).

(r) “IRS” shall mean the U.S. Internal Revenue Service.

(s) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under a Benefit Plan of the
Company or any of its Affiliated companies, (iii) an underwriter temporarily
holding securities

 

4



--------------------------------------------------------------------------------

pursuant to an offering by the Company of such securities, or (iv) a corporation
or other Entity owned, directly or indirectly, by the shareholders of the
Company in the same proportions as their ownership of registered shares of the
Company.

(t) “Section 409A” means Section 409A of the Code and the final Department of
Treasury regulations issued thereunder.

(u) “Section 409A Amounts” means those amounts that are deferred compensation
subject to Section 409A.

(v) “Separation From Service” shall have the meaning ascribed to such term in
Section 409A.

(w) “Specified Employee” shall have the meaning ascribed to such term in
Section 409A.

(x) “SERP” shall mean the Weatherford International, Inc. Supplemental Executive
Retirement Plan effective January 1, 2010, as it may be amended from time to
time.

(y) “Subsidiary” shall mean any majority-owned subsidiary of the Company or any
majority-owned subsidiary thereof, or any other Entity in which the Company
owns, directly or indirectly, a significant financial interest provided that the
Chief Executive Officer of the Company designates such Entity to be a Subsidiary
for the purposes of this Agreement.

2. Employment Period. The Company hereby agrees that the Company will continue
the Executive in its employ, and the Executive hereby agrees to remain in the
employ of the Company subject to the terms and conditions of this Agreement
during the Employment Period. During the Employment Period, the Executive, with
his prior express agreement, may be seconded to the employment of Weatherford
U.S., L.P. (or such other Affiliated company as specifically agreed by the
Executive) (the “Seconded Affiliate Company”), but without prejudice to the
Company’s obligations or the Executive’s rights under this Agreement. The
Executive shall carry out his duties as if they were duties to be performed on
behalf of the Company. Each Seconded Affiliate Company shall be subject to all
of the obligations and agreements of the Company under this Agreement and the
Company shall be responsible for actions and inactions of the Seconded Affiliate
Company. Any breach or failure to abide by the terms and conditions of this
Agreement by a Seconded Affiliate Company shall be deemed to constitute a breach
or failure to abide by the Company. The Executive has the right, in his sole
discretion, to revoke his agreement to be seconded to the employment of any
Seconded Affiliate Company at any time.

3. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position with the Company
(including offices, titles, reporting requirements, authority, duties and
responsibilities) shall be as identified on the signature page hereto or as
shall be revised by the Company.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall

 

5



--------------------------------------------------------------------------------

not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities in clause (A), (B), and
(C) together do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
such activities have been conducted by the Executive prior to the date hereof,
the continued conduct of such activities (or the conduct of activities similar
in nature and scope thereto) subsequent to the date hereof shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary equal to the current base salary being received by the
Executive (“Annual Base Salary”), which shall be paid at a monthly rate. During
the Employment Period, the Annual Base Salary shall be reviewed no more than
twelve (12) months after the last salary increase awarded to the Executive prior
to the date hereof and thereafter at least annually; provided, however, that a
salary increase shall not necessarily be awarded as a result of such review. Any
increase in Annual Base Salary may not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced. The term “Annual Base Salary” as utilized in this Agreement shall
refer to Annual Base Salary as so increased.

(ii) Annual Bonus. The Executive shall be eligible for an Annual Bonus for each
fiscal year ending during the Employment Period on the same basis as other
executive officers under the Company’s then-current executive officer annual
incentive program. Each such Annual Bonus shall be paid no later than two and a
half (2 1/2) months after the end of the fiscal year for which the Annual Bonus
is awarded.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs in which similarly situated
executive officers of the Company and its Affiliated companies participate.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible to participate in
and shall receive all benefits under and participate in all welfare benefit and
retirement plans, practices, policies and programs provided by the Company and
its Affiliated companies (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) in which similarly
situated executive officers of the Company and its Affiliated companies
participate or which they receive.

(v) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to receive such fringe benefits as similarly situated executive
officers of the Company and its Affiliated companies receive.

(vi) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated companies in effect for the
Executive on the date hereof.

 

6



--------------------------------------------------------------------------------

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
at least four (4) weeks paid vacation or such greater amount of paid vacation as
may be applicable to the executive officers of the Company and its Affiliated
companies.

(viii) Deferred Compensation Plan. During the Employment Period, the Executive
shall be entitled to continue to participate in any deferred compensation or
similar plans in which executive officers of the Company and its Affiliated
companies participate.

(c) Termination of Prior Agreements. The Executive acknowledges and agrees that
this Agreement is being executed in replacement of any and all employment
agreements existing between the Executive and the Company (including, without
limitation, any agreement entered into with Weatherford International Ltd., an
exempted company incorporated with limited liability under the laws of Bermuda,
that was assumed by the Company), Weatherford International, Inc., a Delaware
corporation, or their Affiliated companies (the “Prior Agreements”). As a
result, the Executive and the Company agree that the Prior Agreements are hereby
terminated and of no further force and effect.

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may provide the Executive with written
notice in accordance with Section 14(b) of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective thirty (30) days after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that within the
thirty (30)-day period after such receipt, the Executive shall not have returned
to full-time performance of the Executive’s duties. In addition, if a physician
selected by the Executive determines that the Disability of the Executive has
occurred, the Executive (or his representative) may provide the Company with
written notice in accordance with Section 14(b) of the Executive’s intention to
terminate his employment. In such event, the Disability Effective Date shall be
thirty (30) days after receipt of such notice by the Company.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
at any time during the Employment Period for Good Reason or without Good Reason.

(d) Notice of Termination. Any termination during the Employment Period by the
Company or by the Executive shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 14(b). For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date, in the case of a notice by the Company, shall
be not more than thirty (30) days after the giving of such notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

7



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” shall mean:

(i) if the Executive’s employment is terminated other than by reason of death or
Disability, the date of receipt of the Notice of Termination or any later date
specified therein (or, in the event the Executive has a Separation From Service
without the delivery of a Notice of Termination, then the date of such
Separation From Service), as the case may be; provided that in the case of a
termination by the Executive for Good Reason, such Termination Notice shall be
deemed void if the Company cures the matter giving rise to Good Reason pursuant
to the proviso in Section 1(q); and

(ii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.

5. Obligations of the Company Upon Termination.

(a) Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, “Benefit Obligation” shall mean all benefits to which the Executive
(or his designated beneficiary or legal representative, as applicable) is
entitled or vested (or becomes entitled or vested as a result of termination)
under the terms of all employee benefit and compensation plans, agreements,
arrangements, programs, policies, practices, contracts or agreement of the
Company and its Affiliated companies (collectively, “Benefit Plans”) in which
the Executive is a participant as of the Date of Termination and to the extent
not theretofore paid or provided. “Accrued Obligation” means the sum of (i) the
Executive’s Annual Base Salary through the Date of Termination for periods
through but not following his Separation From Service and (ii) any accrued
vacation pay earned by the Executive, in each case, to the extent not
theretofore paid.

(b) Death, Disability, Good Reason or Other than For Cause. If, during the
Employment Period, the Executive’s employment is terminated by reason of the
Executive’s death or Disability, by the Company for any reason other than for
Cause or by the Executive for Good Reason:

(i) The Company shall pay (or cause to be paid) to the Executive (or Executive’s
heirs, beneficiaries or representatives as applicable), (A) in a lump sum in
cash (I) the Accrued Obligation within thirty (30) days after the Date of
Termination and (II) the Benefit Obligation at the times specified in and in
accordance with the terms of the applicable Benefit Plans, and (B) at the times
specified in clause (iv), the following amounts:

(I) an amount equal to the Executive’s Annual Base Salary through the Date of
Termination for periods following his Separation From Service to the extent not
theretofore paid;

(II) an amount equal to the product of (i) the Annual Bonus Amount that would be
payable in respect of the fiscal year during which the termination occurs (and
annualized for any fiscal year consisting of less than twelve (12) months) based
on actual performance for the full fiscal year and (ii) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is three hundred sixty-five
(365); and

(III) an amount equal to the Applicable Multiple (or, in the event of a
termination due to death or Disability or pursuant to clause (iv) of the
definition of “Good Reason”—the Company’s failure to extend the Employment
Period—then the number “one” shall be substituted for the Applicable Multiple)
times the sum of (i) the Annual Base Salary received by the Executive as of the
Date of Termination and (ii) the Executive’s target Annual Bonus for the fiscal
year during which the termination occurs.

 

8



--------------------------------------------------------------------------------

(ii) For a period of equal to one year multiplied by the Applicable Multiple
from the Executive’s Date of Termination, or such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy, the
Company shall continue dental and health benefits to the Executive and the
Executive’s family equal to those which would have been provided to them in
accordance with the dental and health insurance plans, programs, practices and
policies described in Section 3(b)(iv) if the Executive’s employment had not
been terminated; provided, however, that with respect to any of such dental and
health insurance plans, programs, practices or policies requiring an employee
contribution, the Executive (or Executive’s heirs or beneficiaries as
applicable) shall continue to pay the monthly employee contribution for same,
and provided further, that if the Executive becomes re-employed by another
employer and is eligible to receive dental and health insurance benefits under
another employer provided plan, the dental and health insurance benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. If any of the dental and health
insurance benefits specified in this Section 5(b)(ii) are taxable to the
Executive and are not exempt from Section 409A, the following provisions shall
apply to the reimbursement or provision of such benefits. The Executive shall be
eligible for reimbursement on an in-kind basis, during the period described in
the first sentence of this Section 5(b)(ii). The amount of such benefit expenses
eligible for reimbursement or the in-kind benefits provided under this
Section 5(b)(ii), during the Executive’s taxable year will not affect the
expenses eligible for reimbursement, or the benefits to be provided, in any
other taxable year (with the exception of applicable lifetime maximums
applicable to medical expenses or medical benefits described in Section 105(b)
of the Code). The Executive’s right to reimbursement or direct provision of
benefits under this Section 5(b)(ii) is not subject to liquidation or exchange
for another benefit. To the extent that the benefits provided to the Executive
pursuant to this Section 5(b)(ii) are taxable to the Executive and are not
otherwise exempt from Section 409A, any reimbursement amounts to which the
Executive would otherwise be entitled under this Section 5(b)(ii) during the
first six (6) months following the date of the Executive’s Separation From
Service shall be accumulated and paid to the Executive on the date that is six
(6) months following the date of his Separation From Service. All reimbursements
by the Company under this Section 5(b)(ii) shall be paid no later than the
earlier of (i) the time periods described above and (ii) the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred by the Executive.

(iii) The Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services (up to a maximum of $35,000) from a
provider selected by the Company. The Company shall directly pay the provider
the fees for such outplacement services. The period during which such
outplacement services shall be provided to the Executive at the expense of the
Company shall not extend beyond the last day of the second taxable year of the
Executive following the taxable year of the Executive during which he incurs a
Separation From Service.

(iv) The Company shall pay or provide to the Executive the amounts or benefits
specified in Section 5(b)(i) thirty (30) days following the date of the
Executive’s Separation From Service if he is not a Specified Employee on the
date of his Separation From Service or on the date that is six (6) months
following the date of his Separation From Service if he is a Specified Employee;
provided, however, that the pro-rata bonus payment described under
Section 5(b)(i)(II) shall be paid at the time when the Annual Bonus for such
year would normally be paid pursuant to Section 3(b)(ii).

(v) If the Executive is a Specified Employee, on the date that is six (6) months
following the Executive’s Separation From Service, the Company shall pay to the
Executive, in addition to the amounts reflected in clause (iv), an amount equal
to the interest that would be earned on the amounts specified in Section 5(b)(i)
and, to the extent subject to a mandatory six-month delay in payment, all
amounts payable under the ERP and the SERP, if any, for the period commencing on
the date of the Executive’s Separation From Service until the date of payment of
such amounts, calculated using an interest rate equal to the prime rate per
annum as of the Date of Termination (the “Interest Amount”).

 

9



--------------------------------------------------------------------------------

(c) Cause. If the Executive’s employment is terminated for Cause during and
prior to the expiration of the Employment Period, this Agreement shall terminate
without further obligations to the Executive, other than the obligation to pay
to the Executive (i) (A) the Accrued Obligation and (B) the Benefit Obligation
in accordance with the terms of the applicable Benefit Plans, and (ii) his
Annual Base Salary through the Date of Termination for periods following his
Separation From Service on the date that is thirty (30) days following the date
of the Executive’s Separation From Service if he is not a Specified Employee or
on the date that is six (6) months following the date of his Separation From
Service if he is a Specified Employee.

(d) Termination by Executive Other Than for Good Reason. If the Executive
voluntarily terminates his employment during and prior to the expiration of the
Employment Period for any reason other than for Good Reason, the Executive’s
employment shall terminate without further obligations to the Executive, other
than the obligation to pay to the Executive (i) the Accrued Obligation, (ii) the
Benefit Obligation, (iii) his Annual Base Salary through the Date of Termination
for periods following his Separation From Service, and (iv) the rights provided
in Section 6. The Accrued Obligation shall be paid to the Executive in a lump
sum in cash within thirty (30) days after the Date of Termination and the
Benefit Obligation shall be paid in accordance with the terms of the applicable
Benefit Plans. The Company shall pay to the Executive the amount specified in
clause (iii) on the date that is thirty (30) days following the date of the
Executive’s Separation From Service if he is not a Specified Employee or on the
date that is six (6) months following the date of his Separation From Service if
he is a Specified Employee.

6. Other Rights. Except as provided herein, nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliated
companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any plan,
contract or agreement with the Company or any of its Affiliated companies.
Except as otherwise expressly provided herein, amounts which are vested
benefits, which vest according to the terms of this Agreement or which the
Executive is otherwise entitled to receive under any Benefit Plans or any other
plan, policy, practice or program of or any contract or agreement with the
Company or any of its Affiliated companies prior to, at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program, contract or agreement. If any severance payments are required
to be paid to the Executive in conjunction with severance of employment under
federal, state or local law, the severance payments paid to the Executive under
this Agreement will be deemed to be in satisfaction of any such statutorily
required benefit obligations to the extent that doing so would not result in an
acceleration of payment of nonqualified deferred compensation that is prohibited
under Section 409A.

7. Full Settlement.

(a) No Rights of Offset. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.

(b) No Mitigation Required. The Company agrees that, if the Executive’s
employment with the Company terminates, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, except as
specified in Section 5(b)(ii), the amount of any payment or benefit provided for
in this

 

10



--------------------------------------------------------------------------------

Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

(c) Legal Fees. The Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest by the Company or the Executive of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereto (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), provided that the Executive shall agree and undertake to reimburse
the Company for such amounts paid if, but only if, the Executive is determined
to have acted in bad faith in connection with the legal dispute, as determined
in a final, non-appealable decision by a court of competent jurisdiction. The
legal fees or expenses that are subject to reimbursement pursuant to this
Section 7(c) shall not be limited as a result of when the fees or expenses are
incurred. The amount of legal fees or expenses that is eligible for
reimbursement pursuant to this Section 7(c) during a given taxable year of the
Executive shall not affect the amount of expenses eligible for reimbursement in
any other taxable year of the Executive. The right to reimbursement pursuant to
this Section 7(c) is not subject to liquidation or exchange for another benefit.
Any amount to which the Executive is entitled to reimbursement under this
Section 7(c) during the first six (6) months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six (6) months following the date of his
Separation From Service. All reimbursements by the Company under this
Section 7(c) shall be paid no later than the earlier of (i) the time periods
described above and (ii) the last day of the Executive’s taxable year next
following the taxable year in which the expense was incurred by the Executive.

8. Certain Additional Payments by the Company.

(a) In the event that part or all of the consideration, compensation or benefits
to be paid to the Executive under this Agreement together with the aggregate
present value of payments, consideration, compensation and benefits under all
other plans, arrangements and agreements applicable to the Executive, constitute
“excess parachute payments” under Section 280G(b) of the Code subject to an
excise tax under Section 4999 of the Code (collectively, the “Parachute Amount”)
the amount of excess parachute payments which would otherwise be payable to the
Executive or for the Executive’s benefit under this Agreement shall be reduced
to the extent necessary so that no amount of the Parachute Amount is subject to
an excise tax under Section 4999 (the “Reduced Amount”); provided that such
amounts shall not be so reduced if, without such reduction, the Executive would
be entitled to receive and retain, on a net after tax basis (including, without
limitation, after any excise taxes payable under Section 4999), an amount of the
Parachute Amount which is greater than the amount, on a net after tax basis,
that the Executive would be entitled to retain upon receipt of the Reduced
Amount.

(b) If the determination made pursuant to Section 8(a) results in a reduction of
the payments that would otherwise be paid to the Executive except for the
application of Section 8(a), such reduction in payments due under this Agreement
shall be first applied to reduce any cash severance payments that the Executive
would otherwise be entitled to receive hereunder and shall thereafter be applied
to reduce other payments and benefits in a manner that would not result in
subjecting Executive to additional taxation under Section 409A of the Code.
Within ten days following such determination, but not later than thirty days
following the date of the event under Section 280G(b)(2)(A)(i), the Company
shall pay or distribute to the Executive or for the Executive’s benefit such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to the Executive or for his benefit in the future such amounts
as become due to Executive under this Agreement.

 

11



--------------------------------------------------------------------------------

(c) To the extent the Executive is a covered participant under the Company’s
SERP or ERP, the Executive acknowledges and agrees that notwithstanding the
provisions of Exhibit C of the SERP (and any similar provisions previously
contained in the ERP or the Weatherford International, Inc. Supplemental
Retirement Plan), the Executive’s right to receive any “Gross-Up Payment” as
defined in such Exhibit C shall be limited solely to payments of penalties,
excise or other taxes incurred by the Executive pursuant to Section 457A of the
Code with respect to the Executive’s accrued benefits under the SERP or ERP.
This Section 8(c) shall have no impact on the Executive if the Executive is not
a covered participant under the SERP or ERP.

9. Confidential Information. The Company agrees to provide Executive secret or
confidential information, knowledge or data relating to the Company or any of
its Affiliated companies during Executive’s employment. The Executive shall hold
in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its Affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its Affiliated companies, provided that it shall not apply to information
which is or shall become public knowledge (other than by acts by the Executive
or representatives of the Executive in violation of this Agreement), information
that is developed by the Executive independently of such information, or
knowledge or data or information that is disclosed to the Executive by a third
party under no obligation of confidentiality to the Company. After termination
of the Executive’s employment with the Company, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it. In no event shall
an asserted violation of the provision of this Section 9 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

10. Work Product.

(a) Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company’s or
any of its Affiliated companies’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Executive while employed by the Company and its
Affiliated companies (“Work Product”) belong to the Company and/or such
Affiliated company. Executive shall promptly disclose such Work Product to the
Company and perform all actions reasonably requested by the Company (whether
during or after employment) to establish and confirm such ownership (including,
without limitation, the execution of assignments, consents, powers of attorney
and other instruments).

(b) Notwithstanding the obligations set forth in Section 9 and this Section 10,
after termination of the Executive’s employment with the Company, the Executive
shall be free to use Residuals of the Company’s confidential information and
Work Product for any purpose, subject only to its obligations with respect to
disclosure set forth herein and any copyrights and patents of the Company. The
term “Residuals” means information in non-tangible form that may be retained in
the unaided memory of the Executive derived from the Company’s confidential
information and Work Product to which the Executive has had access during the
Executive’s employment with the Company. The Executive may not retain or use the
documents and other tangible materials containing the Company’s confidential
information or Work Product after the termination of the Executive’s employment
with the Company.

 

12



--------------------------------------------------------------------------------

11. Non-Competition; Non-Solicitation. The Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Company and its
Affiliated companies, and agrees that to protect the Company’s confidential
information it is necessary to enter into restrictive covenants as follows:

(a) During the Employment Period and for a period of one year following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive shall not accept employment with or render services to any
Unauthorized Competitor as a director, officer, agent, employee, independent
contractor or consultant. In order to protect the Company’s good will and other
legitimate business interests, provide greater flexibility to Executive in
obtaining other employment and to provide both parties with greater certainty as
to their obligations hereunder, the parties agree that Executive shall not be
prohibited from accepting employment anywhere in the world with any company or
other enterprise except an Unauthorized Competitor. For purposes of this
Agreement, an “Unauthorized Competitor” means Schlumberger Limited, Halliburton
Company and Baker Hughes Inc., including any and all of their parents,
subsidiaries, affiliates, joint ventures, divisions, successors, or assigns.
Notwithstanding the foregoing, the non-competition restrictions set forth in
this Section 11(a) shall not apply if the Executive terminates employment for
any reason within one year following a Change of Control. Additionally, if
Executive voluntarily terminates employment other than for Good Reason, the
non-competition restrictions set forth in this Section 11(a) shall apply only if
(i) the Company notifies the Executive of its intent to enforce the provisions
of this Section 11(a) within 15 days following the Executive’s Separation From
Service and (ii) the Company pays the Executive a lump sum amount on the date
that is 30 days following the date of the Executive’s Separation From Service
(if the Executive is not a Specified Employee on the date of such Separation
From Service), or on the date that is six months following the Executive’s
Separation From Service (if the Executive is a Specified Employee on the date of
such Separation From Service) with the Interest Amount credited thereon, equal
to the sum of (x) the Annual Base Salary received by the Executive as of the
Date of Termination and (y) the Executive’s target Annual Bonus for the fiscal
year during which the termination occurs.

(b) Executive further agrees that during the Restricted Period, he shall not at
any time, directly or indirectly, induce, entice, solicit or hire (or attempt to
induce, entice, solicit or hire) (i) any employee of the Company or any of its
Affiliated companies to leave the employment of the Company or any of its
Affiliated companies or (ii) any former employee of the Company or any of its
Affiliated companies who terminated employment coincident with or within three
months prior to the date of the Executive’s Separation From Service.

(c) Executive and the Company agree and stipulate that the agreements contained
in this Section 11 are fair and reasonable in light of all the facts and
circumstances of the relationship between Executive and the Company and agree
that the consideration provided by the Company is not illusory. Executive
further agrees that the restrictive covenants in this Section 11 do not prevent
Executive from using and offering the skills Executive possessed before
receiving the Company’s confidential information. Executive and the Company also
acknowledge that any amount paid under Section 5(b) (if applicable) shall be
deemed paid in part as consideration for the agreements contained in this
Section 11. It is expressly understood and agreed that although the Executive
and the Company consider the restrictions contained in this Section 11 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein or the other provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

12. Disputed Payments And Failures To Pay. If the Company fails to make a
payment under this Agreement in whole or in part as of the payment date
specified in this Agreement, either intentionally or unintentionally, other than
with the consent of the Executive, then following the fifth day after the
Executive notifies the Company in writing of its failure to pay, the Company
shall owe the Executive interest on the delayed payment at the applicable
Federal rate provided for in section 7872(f)(2)(A) of the Code if the Executive
(i) accepts the portion (if any) of the payment that the Company is willing to
make (unless such acceptance will result in a relinquishment of the claim to all
or part of the remaining amount) and (ii) makes prompt and reasonable good faith
efforts to collect the remaining portion of the payment. Any such interest
payments shall become due and payable effective as of the applicable payment
date(s) specified in Section 5 with respect to the delinquent payment(s) due
under Section 5.

13. Successors.

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, amalgamation, scheme of arrangement, exchange
offer, operation of law or otherwise (including any purchase, merger,
amalgamation, Corporate Transaction or other transaction involving the Company
or any Subsidiary or Affiliate of the Company)), to all or substantially all of
the Company’s business and/or Company’s Assets to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement at or prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change of Control, except that, (i) for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination and (ii) the Company shall be given the opportunity to cure such
breach as described under the proviso to Section 1(q). As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as provided above.

14. Miscellaneous.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE DOMICILE OF THE EXECUTIVE, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. All words used in this Agreement will
be construed to be of such gender or number as the circumstances require. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

14



--------------------------------------------------------------------------------

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed: if to the Executive, to
the address set forth on the signature page hereto; and, if to the Company, to:
Weatherford International Ltd., Rue Jean-François Bartholoni 4, 1204 Geneva,
Switzerland, Attention: Vice President – Legal; or to such other address as
either party shall have furnished to the other in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including without limitation, the
right of the Executive to terminate employment for Good Reason shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

(f) This Agreement constitutes the entire agreement and understanding between
the parties relating to the subject matter hereof and supersedes all prior
agreements between the Company, any of its Affiliates and the Executive relating
to the subject matter hereof, including, without limitation, the Prior
Agreements. In the event of any conflict between this Agreement and any other
contract, plan, arrangement or understanding between the Executive and the
Company (or any Affiliate of the Company), this Agreement shall control.

(g) If the Executive accepts in writing an international assignment to Geneva,
Switzerland, then (i) the office referenced in Section 3(a)(i)(B) of this
Agreement shall be the Company’s executive office in Geneva, Switzerland, and
(ii) the provisions of this Agreement will be applied, to the fullest extent
possible, in accordance with the employment laws of Switzerland, and nothing
herein is intended to reduce or diminish the protections afforded by such laws.

15. Section 409A. Notwithstanding anything herein to the contrary, (i) if at the
time of the Executive’s termination of employment with the Company the Executive
is a “specified employee” as defined in Section 409A of the Code and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following the Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to the Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax. The Company shall consult with the Executive in
good faith regarding the implementation of the provisions of this Section 15;
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board or relevant committee thereof, the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year set forth below.

Date: March 8, 2013

 

Applicable Multiple: two (2)       Position:                [Executive]        
      Address for notices to Executive:    

Weatherford International Ltd.,

a Swiss joint-stock corporation

                  By:         Name:   Bernard J. Duroc-Danner       Title:  
Chairman, President & CEO

 

16